Wyly, J.
The defendant has appealed from a judgment against him. for damages founded on the verdict of the jury.
The petitioner prays for one thousand dollars damages for trespass,, committed by the defendant in cutting wood off his land. The verdict of the jury and the judgment, however, are for only one hundred dollars.
The damage being less than the amount claimed, tne defendant insists-that the district court was without jurisdiction ratione material. The amount in dispute is the amount for which the plaintiff prayed judgment, whether there was a good defense to it or not. The court may have jurisdiction even though the petitioner fails entirely to prove Ms demand. Article eighty-five, of the Constitution of 1808, is very plain. It says: “The district court shall have original jurisdiction in all civil cases when the amount in dispute exceeds five hundred dollars, exclusive of interest.” ********
The case was properly a jury case, and we find their verdict supported by the evidence. It should therefore remain undisturbed.
Judgment affirmed.